         Case 2:19-cv-03955-MWF-FFM Document 48 Filed 08/13/19 Page 1 of 10 Page ID #:1845


            1    THEODORE J. BOUTROUS JR., SBN 132099
                   tboutrous@gibsondunn.com
            2    ABBEY HUDSON, SBN 266885
                   ahudson@gibsondunn.com
            3    GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue
            4    Los Angeles, CA 90071-3197
                 Telephone: 213.229.7000
            5    Facsimile: 213.229.7520
            6    PETER S. MODLIN, SBN 151453
                   pmodlin@gibsondunn.com
            7    GIBSON, DUNN & CRUTCHER LLP
                 555 Mission Street, Suite 3000
            8    San Francisco, CA 94105-0921
                 Telephone: 415.393.8200
            9    Facsimile: 415.393.8306
          10     THOMAS A. MANAKIDES, SBN 229119
                   tmanakides@gibsondunn.com
          11     JOSEPH D. EDMONDS, SBN 297984
                   jedmonds@gibsondunn.com
          12     GIBSON, DUNN & CRUTCHER LLP
                 3161 Michelson Drive
          13     Irvine, CA 92612-4412
                 Telephone: 949.451.3800
          14     Facsimile: 949.451.4220
          15     PETER E. SELEY, pro hac vice
                   pseley@gibsondunn.com
          16     GIBSON, DUNN & CRUTCHER LLP
                 1050 Connecticut Avenue, N.W.
          17     Washington, DC 11101
                 Telephone: 202.955.8500
          18     Facsimile: 202.467.0539
          19     Attorneys for Defendant THE BOEING COMPANY
          20                        UNITED STATES DISTRICT COURT
          21                       CENTRAL DISTRICT OF CALIFORNIA
          22     ANDREW VON OEYEN, et al.,            CASE NO. 2:19-cv-03955-MWF-FFM
          23                    Plaintiffs,           THE BOEING COMPANY’S EX
                                                      PARTE APPLICATION TO STAY
          24          v.                              ANY ORDER REMANDING THE
                                                      CASE PENDING APPEAL;
          25     SOUTHERN CALIFORNIA EDISON           MEMORANDUM OF POINTS AND
                 COMPANY; EDISON                      AUTHORITIES
          26     INTERNATIONAL; THE BOEING
                 COMPANY; and DOES 1 through 100,     [Declaration of Thomas A. Manakides;
          27     inclusive,                           [Proposed] Order filed concurrently]
          28                    Defendants.

Gibson, Dunn &
Crutcher LLP
         Case 2:19-cv-03955-MWF-FFM Document 48 Filed 08/13/19 Page 2 of 10 Page ID #:1846


            1    TO THE COURT, THE CLERK, AND ALL PARTIES AND THEIR COUNSEL OF
            2    RECORD:

            3           PLEASE TAKE NOTICE THAT The Boeing Company (“Boeing”) will and

            4    hereby does move this Court for an ex parte order staying the effect of any final

            5    decision to remand this case to state court, in order to allow Boeing to pursue an

            6    appeal, and to allow the Ninth Circuit Court of Appeals the opportunity to

            7    meaningfully review any potential remand order. In the alternative, Boeing requests

            8    that the Court issue an ex parte order granting a temporary stay to allow Boeing time

            9    to seek a stay from the Ninth Circuit, should the Court issue an order remanding the

          10     case and deny Boeing’s request for a stay pending appeal. At a minimum, Boeing

          11     requests a temporary stay of the effect of any order remanding this case to allow full

          12     briefing on Boeing’s request for a stay.

          13            By way of this ex parte application, Boeing seeks an order—following the

          14     issuance of any potential remand order—staying this proceeding, including staying the

          15     Clerk of the Court from mailing any order remanding this case to the Superior Court of

          16     the State of California, until final resolution of Boeing’s appeal. Absent a stay,

          17     potentially unnecessary litigation—including potentially inconsistent rulings, as well

          18     as litigation’s attendant costs and burdens on the parties and the courts—will proceed

          19     in state court even though the Ninth Circuit may issue a ruling effectively nullifying

          20     those proceedings. All applicable factors to be considered by this Court weigh in favor

          21     of a stay.

          22            Counsel for Boeing notified Plaintiffs’ counsel and counsel for Southern

          23     California Edison Company and Edison International (collectively “Edison”) that it

          24     intended to file this application. See Manakides Decl. Plaintiffs’ counsel stated by

          25     phone that they oppose Boeing’s requested relief and intend to file an opposition.

          26     Edison’s counsel stated by phone that they are considering their position.

          27            Pursuant to Local Rule 7–19 the following is the name, address, telephone

          28     number, and e-mail address of counsel for Plaintiffs and Edison:

Gibson, Dunn &
Crutcher LLP
                                                             2
         Case 2:19-cv-03955-MWF-FFM Document 48 Filed 08/13/19 Page 3 of 10 Page ID #:1847


            1
            2          Plaintiffs’ Counsel:
                       Don Howarth
            3          Suzelle M. Smith
            4          523 West Sixth St., Suite 728
                       Los Angeles, California 90014
            5          (213) 955-9400
            6          DHowarth@howarth-smith.com
                       SSmith@howarth-smith.com
            7
            8          Edison’s Counsel:
                       John C. Houston
            9          Douglas J. Dixon
          10           Andrew K. Walsh
                       Jennifer Hayden
          11           HUESTON HENNIGAN LLP
          12           523 West 6th Street, Suite 400
                       Los Angeles, CA 90014
          13           213.788.4340
          14           jhueston@hueston.com
                       ddixon@hueston.com
          15           jbhayden@hueston.com
          16
          17           This ex parte application is based upon this Notice of Application, the

          18     Memorandum of Points and Authorities in support of the Application, the Declaration

          19     of Thomas A. Manakides, the papers on file in this case, any oral argument that may be

          20     heard by the Court, and any other matters that the Court deems appropriate.

          21     Dated: August 13, 2019
                                                        THEODORE J. BOUTROUS JR.
          22                                            ABBEY HUDSON
                                                        PETER S. MODLIN
          23                                            THOMAS A. MANAKIDES
                                                        JOSEPH D. EDMONDS
          24                                            PETER E. SELEY
                                                        GIBSON, DUNN & CRUTCHER LLP
          25
          26
                                                        By: /s/ Theodore J. Boutrous Jr.
          27                                                        Theodore J. Boutrous Jr.
          28                                            Attorneys for Defendant
                                                        THE BOEING COMPANY
Gibson, Dunn &
Crutcher LLP
                                                            3
         Case 2:19-cv-03955-MWF-FFM Document 48 Filed 08/13/19 Page 4 of 10 Page ID #:1848


            1                     MEMORANDUM OF POINTS AND AUTHORITIES1
            2    I.       INTRODUCTION
            3             Plaintiffs’ motion to remand involves a question of law on which district courts
            4    in California have reached directly conflicting decisions. Unlike most orders
            5    remanding a case to state court, a party may appeal where, as here, removal is based in
            6    part on the federal officer removal statute, Section 1442. 28 U.S.C. § 1447(d).
            7    However, if this Court were to adopt its tentative ruling remanding this case, the state
            8    court could immediately begin exercising jurisdiction over the parties as soon as the
            9    remand order was mailed. This would force Boeing to engage in costly and potentially
          10     wasteful state court litigation before the Ninth Circuit has a chance to resolve this
          11     unsettled question. In fact, in the coordinated state court action to which this case
          12     would likely be added, the first bellwether trial is scheduled for February 2020, likely
          13     before an appeal could be heard or decided. Denying a stay could therefore effectively
          14     strip Boeing of its statutory right to appeal and run afoul of the Supreme Court’s
          15     holding that “the right of removal is absolute for conduct performed under color of
          16     federal office.” Arizona v. Manypenny, 451 U.S. 232, 242 (1981).
          17              Should this Court adopt its tentative order remanding the case to state court,
          18     Boeing requests that it stay the effect of that ruling in order to allow Boeing to pursue
          19     an appeal. In the alternative, Boeing requests a temporary stay that would allow it to
          20     seek a stay from the Ninth Circuit, or at a minimum, to allow full briefing on Boeing’s
          21     request for a stay.
          22     II.      LEGAL STANDARD
          23              District courts have the inherent power to stay proceedings pending before them.
          24     See Landis v. N. Am. Co., 299 U.S. 248, 254–55 (1936). This includes the authority to
          25     stay remand orders pending appeal. See, e.g., Manier v. Medtech Prods., Inc., 29 F.
          26
          27
                  1
                       This application is submitted subject to and without waiver of any defense,
          28           affirmative defense, or objection, including insufficient process, or insufficient
                       service of process.
Gibson, Dunn &
Crutcher LLP

                                                                4
         Case 2:19-cv-03955-MWF-FFM Document 48 Filed 08/13/19 Page 5 of 10 Page ID #:1849


            1    Supp. 3d 1284, 1287 (S.D. Cal. 2014). In deciding whether to enter a stay, courts
            2    consider the following factors: “(1) whether the stay applicant has made a strong
            3    showing that he is likely to succeed on the merits; (2) whether the applicant will be
            4    irreparably injured absent a stay; (3) whether issuance of the stay will substantially
            5    injure the other parties interested in the proceeding; and (4) where the public interest
            6    lies.” Leiva-Perez v. Holder, 640 F.3d 962, 964 (9th Cir. 2011) (per curiam) (quoting
            7    Nken v. Holder, 556 U.S. 418, 434 (2009)). To establish that it is “likely to succeed on
            8    the merits,” Boeing need show only that its appeal raises “serious legal questions”; it
            9    “need not demonstrate that it is more likely than not that [it] will win on the merits.”
          10     Id. at 966–68. The Ninth Circuit also uses the following “essentially interchangeable”
          11     formulations for satisfying this prong: a “substantial case on the merits,” a “reasonable
          12     probability” of success, or a “fair prospect” of success. Id. at 967–68. While “[t]he
          13     first two factors . . . are the most critical,” Nken, 556 U.S. at 434, the Ninth Circuit
          14     balances each of these factors using a flexible “sliding scale” approach such that “‘a
          15     stronger showing of one element may offset a weaker showing of another.’” See
          16     Leiva-Perez, 640 F.3d at 964 (quoting All for the Wild Rockies v. Cottrell, 632 F.3d
          17     1127, 1131 (9th Cir. 2011)).
          18           Moreover, Boeing has a clear right to appeal any remand order because it
          19     removed this case under, among other grounds, the Federal Officer Removal Statute,
          20     28 U.S.C. § 1442. ECF No. 1 at 2. While normally “[a]n order remanding a case to
          21     the State court from which it was removed is not reviewable on appeal,” an “order
          22     remanding a case to the State court from which it was removed pursuant to section
          23     1442 or 1443 of this title shall be reviewable by appeal or otherwise.” 28 U.S.C.
          24     § 1447(d); see Cabalce v. Thomas E. Blanchard & Assocs., Inc., 797 F.3d 720, 727 n.
          25     1 (9th Cir. 2015) (“Because this case was removed from state court pursuant to 28
          26     U.S.C. § 1442, we have jurisdiction to review the order remanding the action to state
          27     court.”). And an appellate court has jurisdiction to review the entire remand order,
          28     including the other grounds for removal—namely, the Price-Anderson Act. See Lu

Gibson, Dunn &
Crutcher LLP

                                                              5
         Case 2:19-cv-03955-MWF-FFM Document 48 Filed 08/13/19 Page 6 of 10 Page ID #:1850


            1    Junhong v. Boeing Co., 792 F.3d 805, 811 (7th Cir. 2015); Decatur Hosp. Auth. v.
            2    Aetna Health, Inc., 854 F.3d 292, 296 (5th Cir. 2017); Mays v. City of Flint, Mich., 871
            3    F.3d 437, 442 (6th Cir. 2017); see also 15A Wright et al., Federal Practice &
            4    Procedure § 3914.11 (2d ed.) (updated Apr. 2017) (“Review should . . . be extended to
            5    all possible grounds for removal underlying the order.”) (surveying the case law on
            6    this point).
            7    III.   ARGUMENT
            8           A.      This Court Should Stay Any Remand Order Pending Appeal
            9                   1.   Boeing’s Appeal Raises Serious Legal Questions
          10            An appeal of the Court’s tentative remand order (if adopted) would raise serious
          11     legal questions about whether, for purposes of removal, an unserved amended
          12     complaint can be the operative pleading. Various district courts in California,
          13     including the Central District, have squarely held that for purposes of removal, an
          14     amended complaint cannot be the operative complaint until it has been served. See
          15     Noorazar v. BMW of N. Am., LLC, No. 18-CV-02472, 2019 WL 442477, at *3 (S.D.
          16     Cal. Feb. 5, 2019); Lewis v. QVC, Inc., No. SACV 17–0287, 2017 WL 1423703, at *3
          17     (C.D. Cal. Apr. 20, 2017); Goldberg v. Cameron, No. 5:15-cv-02556-RMW, 2015 WL
          18     5316339, at *3–4 (N.D. Cal. Sept. 11, 2015), aff’d, 694 F. App’x 564, 565 (9th Cir.
          19     2017); Goel v. Coalition Am. Holding Co., No. CV 11-2349, 2011 WL 13128299, at
          20     *6 (C.D. Cal. May 19, 2011). As set forth in Boeing’s Opposition to Plaintiffs’
          21     Motion to Remand, Plaintiffs failed to serve Boeing with a copy of their Amended
          22     Complaint, and therefore, under these precedents, it cannot be the operative complaint.
          23     ECF No. 33 at 11.
          24            In its tentative ruling to grant Plaintiffs’ Motion to Remand, the Court relied on
          25     Borgman v. Insphere Ins., which reached a contrary result, holding that “in California
          26     at least, an original complaint is superseded at the time the amended pleading is filed,
          27     not when it is served.” No. 5:12-cv-06352, 2013 WL 1409921, at *3 (N.D. Cal. Apr.
          28     8, 2013). While Borgman claimed to rely on California procedural rules, the authority

Gibson, Dunn &
Crutcher LLP

                                                             6
         Case 2:19-cv-03955-MWF-FFM Document 48 Filed 08/13/19 Page 7 of 10 Page ID #:1851


            1    it cited did not directly address the question of whether an amended complaint that was
            2    filed, but not served, was the operative complaint. See e.g. State Comp. Ins. Fund v.
            3    Super. Ct., 109 Cal. Rptr. 3d 88, 93 (Ct. App. 2010) (reciting generic language that
            4    filing an amended complaint generally supersedes an original complaint). By contrast,
            5    the district court opinions in Noorazar and Goldberg found that an unserved amended
            6    complaint was not effective under California Code of Civil Procedure (“CCP”),
            7    Sections 471.5 and 472, which expressly require service of amended pleadings. In
            8    fact, under CCP Section 472, an amended complaint which is not served by the
            9    deadline to answer would not be effective, with the result that the mere filing of an
          10     amended complaint could not supersede an initial complaint in the absence of timely
          11     service.
          12           In light of this split in district court authority on the controlling legal question,
          13     Boeing’s anticipated appeal will raise a substantial legal issue for resolution by the
          14     Ninth Circuit.
          15                  2.     Boeing Would Suffer Irreparable Harm if the Case Is
          16                         Remanded Absent a Stay
          17           Once the clerk mails the certified copy of the remand order to the State Court,
          18     “[t]he State Court may thereupon proceed with such case.” 28 U.S.C. § 1447(c).
          19     Absent a stay of the remand order, the parties will therefore proceed simultaneously
          20     along at least two tracks: they will brief and argue Boeing’s appeal of the remand order
          21     in the Ninth Circuit while litigating Plaintiffs’ claims in state court which have the first
          22     bellwether trial set in early 2020.
          23           In addition, Boeing would be irreparably harmed if it is forced to litigate
          24     simultaneously its federal appeal and the remanded state court action. Even if
          25     Boeing’s appeal were expedited, the proceedings in the Ninth Circuit would consume a
          26     substantial period of time. During that time, the state court would undoubtedly rule on
          27     various motions such as demurrers and discovery motions. There is a concrete and
          28     substantial risk that these motions would be decided differently than they would be in

Gibson, Dunn &
Crutcher LLP

                                                              7
         Case 2:19-cv-03955-MWF-FFM Document 48 Filed 08/13/19 Page 8 of 10 Page ID #:1852


            1    federal court. For example, the state court may be called upon to adjudicate the
            2    validity of Boeing’s federal defenses—the very outcome federal officer removal is
            3    designed to prevent. See Arizona v. Manypenny, 451 U.S. 232, 242 (1981) (federal
            4    officer removal “enables the defendant to have the validity of his [federal] defense
            5    adjudicated, in a federal forum”). In addition, Plaintiffs may argue that California state
            6    courts have different pleading standards than federal courts, raising the possibility that
            7    the outcome of a demurrer in state court would be different than a motion to dismiss in
            8    federal court. As a result, Boeing could be forced to engage in expensive and
            9    burdensome discovery in state court that would have been avoided had the case
          10     remained in federal court. There is no way to un-ring the bell as a practical matter
          11     because Boeing would be unlikely to recover much (if any) of its discovery costs from
          12     the Plaintiffs in this case. Such unrecoverable expenses constitute quintessential
          13     irreparable harm. See Raskas v. Johnson & Johnson, 2013 WL 1818133, at *2 (E.D.
          14     Mo. Apr. 29, 2013); Citibank, N.A. v. Jackson, 2017 WL 4511348, at *2 (W.D.N.C.
          15     Oct. 10, 2017) (granting motion to stay remand and noting litigation costs would
          16     thereby be avoided); cf. Golden Gate Rest. Ass’n v. City & Cty. of S.F., 512 F.3d 1112,
          17     1125 (9th Cir. 2008) (considering “otherwise avoidable financial costs” in irreparable
          18     harm analysis).
          19           Moreover, if the Ninth Circuit ultimately were to conclude that Boeing properly
          20     removed this action, this Court would have to wrestle with the effects of state court
          21     rulings made while the appeal was pending. This would create a “rat’s nest of comity
          22     and federalism issues” that would need to be untangled if the Ninth Circuit reverses.
          23     Northrop Grumman, 2016 WL 3346349 at *4. District courts routinely grant motions
          24     to stay remand orders pending appeal precisely because of the risk of inconsistent
          25     outcomes and other burdens posed by simultaneous state and federal court litigation.
          26     See, e.g., id. at *3 (collecting cases); Raskas, 2013 WL 1818133, at *2 (staying remand
          27     order due to risk of “inconsistent outcomes if the state court rules on any motions
          28     while the case is pending” on appeal); Dalton v. Walgreen Co., 2013 WL 2367837, at

Gibson, Dunn &
Crutcher LLP

                                                             8
         Case 2:19-cv-03955-MWF-FFM Document 48 Filed 08/13/19 Page 9 of 10 Page ID #:1853


            1    *2 (E.D. Mo. May 29, 2013) (granting stay to guard against “potential of inconsistent
            2    outcomes if the state court rules on any motions while the appeal is pending”).
            3                    3.   The Issuance of a Stay Will Not Substantially Injure Plaintiffs
            4           Plaintiffs will not be harmed if the Court grants Boeing’s application. With a
            5    stay in place, Plaintiffs would avoid the same risk of harm from potentially
            6    inconsistent outcomes in the remanded state court proceeding as Boeing. See Raskas,
            7    2013 WL 1818133 at *2. Similarly, a stay would conserve Plaintiffs’ resources—
            8    financial and otherwise—by allowing them to litigate Boeing’s appeal without being
            9    saddled with simultaneous state court litigation. See Dalton, 2013 WL 2367837 at *2
          10     (“neither party would be required to incur additional expenses from simultaneous
          11     litigation”).
          12            Although proceedings in this case would be delayed pending appeal, Plaintiffs’
          13     claimed ability to recover damages would not be prejudiced by the delay resulting
          14     from a stay. And while “a stay would not permanently deprive [Plaintiffs] of access to
          15     state court,” Boeing “faces a real chance that its right to meaningful appeal will be
          16     permanently destroyed by an intervening state court judgment.” See Northrop
          17     Grumman, 2016 WL 3346349, at *4.
          18                     4.   Public Interest Necessitates a Stay
          19            “[C]onserving judicial resources and promoting judicial economy” is a
          20     recognized ground for a stay, and a stay here would prevent the state courts from being
          21     burdened by potentially unnecessary litigation. See Raskas, 2013 WL 1818133 at *2;
          22     see also United States v. Real Prop. & Improv. Located at 2366 San Pablo Ave.,
          23     Berkeley, Cal., 2015 WL 525711, at *5 (N.D. Cal. Feb. 6, 2015) (there is “a cognizable
          24     public interest in promoting judicial economy”); Citibank, 2017 WL 4511348 at *3
          25     (“The public has a strong interest in conserving judicial resources by reducing
          26     duplicative litigation in state and federal court.”). Indeed, where “nightmarish
          27     procedural complications arising from parallel proceedings in state and federal court”
          28     can be avoided, “the public interest weighs in favor of a stay.” Northrop Grumman,

Gibson, Dunn &
Crutcher LLP

                                                             9
        Case 2:19-cv-03955-MWF-FFM Document 48 Filed 08/13/19 Page 10 of 10 Page ID #:1854


            1    2016 WL 3346349, at *4. Although “a speedy resolution of [Plaintiffs’] lawsuit is in
            2    the public’s interests” any “resolution of [Plaintiffs’] claim[s] would only be further
            3    delayed if the [Ninth Circuit] reverses this Court’s remand order and the issues
            4    addressed in state court have to be re-litigated in federal court.” Citibank, 2017 WL
            5    4511348 at *3. Accordingly, the public interest necessitates a stay.
            6    IV.   CONCLUSION
            7          For the foregoing reasons, the Court should grant this ex parte application and
            8    stay the action if it enters an order remanding the case. If the Court decides not to
            9    grant a stay pending appeal, Boeing asks that it grant a temporary stay to preserve
          10     Boeing’s right to seek a stay from the Ninth Circuit before the case is transferred to
          11     state court, or in the alternative, grant a temporary stay to allow full briefing on
          12     Boeing’s request for a stay.
          13     Dated: August 13, 2019
          14                                             THEODORE J. BOUTROUS JR.
                                                         PETER S. MODLIN
          15                                             THOMAS A. MANAKIDES
                                                         JOSEPH D. EDMONDS
          16                                             ABBEY HUDSON
                                                         PETER E. SELEY
          17                                             GIBSON, DUNN & CRUTCHER LLP
          18
          19                                             By: /s/ Theodore J. Boutrous Jr.
                                                                     Theodore J. Boutrous Jr.
          20
                                                         Attorneys for Defendant
          21                                             THE BOEING COMPANY
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
Crutcher LLP

                                                             10
